Case 3:14-cr-00175-WHA Document 1006-21 Filed 02/06/19 Page 1of5

EXHIBIT U
Case 3:14-cr-00175-WHA Document 1006-21 Filed 02/06/19 Page 2 of 5
~~ wo

 

CAL FIRE Jurisdiction Fires, Acres,
Dollar Damage, and Structures Destroyed

 

 

NUMBER OF FIRES

ACRES BURNED

DOLLAR DAMAGE

STRUCTURES
DESTROYED

 

 

 

 

1984
4,447

3805.
2907

“4150

2,491
4,497
5,460

2,163
2,084
2,594

2473

2,608
2,264 |

2,159

2,263 oe ae wl

2,080

207

1,944
A758
2,936
3,087
3,167
2,889,
5,005
sete 5,371
_ 4,672
5,878
“7,638
4,572
5696
5,859
_ 5,170
6,004
6167
6,984
8,509
8,029
_ 8,873

 

_ 129,240
963,052 -
427,262

A812
221,061.
513,620

gprs

278,599

553,328

_ 509,998 _
234,879
256,472
_ 132,253 |
303,393.
_ 148,360
120,974
125,150
140,072.
161,488
64,617
124,316 |

146,159 |

147,658:
123,743
327,951
730,098:
. 37,222
219)552.
253,138

»44gjge8:

163,160
_ 121,039
78,195

208479.

45,008

a ee

417,669
93,898.
93,967
158,982.

 

318,636

 gea70

165,543 |
ASTI AAT
151584

847,579

ream

515,737

Structures destroyed by

“| wildland fires within CAL

FIRE jurisdiction statistics

[not available prior to 1989.

4,502,027
2,085,984

eae |

_ 2,251,605

 

TAT IBA Pe

 

605,102

1,160,088

4,920,460" |

686,677
1,349,158
6,732,934
_ 764,612. |
“BAT 181

4a

3,012,055 _

4,538,514

_ AAT 064:

570,967
__ 6A72,419
5,183,049

 

 

6,405,532

2,537,330.

1,554,437

2tosea7z

5.435.880
6,697,083:
9,958,751

8598021

 

10,860,095

-15;255,963.

 

 
Case 3:14-cr-00175-WHA Document 1006-21 Filed 02/06/19 Page 3 of 5

CAL FIRE Jurisdiction Fires, Acres,
Dollar Damage, and Structures Destroyed

   

 

 

 

 

 

 

 

 

STRUCTURES
YEAR NUMBER OF FIRES ACRES BURNED DOLLAR DAMAGE DESTROYED
1977 8,132 123,904 41,657,801
1978 8,496 88,586 26,799,516
1979 10,038 247,006 30,474,267
1980 9,159 160,291 17,584,633
1981 7,497 209,825 55,070,300
1982 5,709 69,158 22,939,500
1983 5,969 70,773 27,922,600
1984 7,830 103,670 23,656,700
1985 7,238 223,282 42,981,100
1986 7,149 53,631 19,761,900
1987 8,063 86,945 46,814,999
1988 8,130 190,835 64,958,220
1989 6,635 73,601 27,365,313 294
1990 7,283 212,142 95,707,749 135
1991 6,238 23,154 26,904,193 54
1992 7,939 191,490 170,775,023 983
1993 6,988 122,606 54,077,726 169
1994 7,207 140,792 42,004,781 170
1995 6,601 121,198 32,457,602 121
1996 7,237 232,624 100,283,172 153
1997 6,835 57,788 81,919,419 216
1998 5,227 92,456 27,431,318 165
1999 7,562 285,272 134,258,534 1,385
2000 5,17 72,718 29,876,853 130
2001 6,223 90,985 87,295,001 389
2002 5,759 122,809 173,976,860 327
2003 5,961 404,328 974,186,857 5,394
2004 5,574 168,134 126,790,417 1,016
2005 4,908 74,004 49,392,943 102
2006 4,805 222,896 60,270,382 431
2007** 4,111 530,232 254,172,735 3,238
2008** 4,052 439,717 889,308,348 1,122
2009" 3,391 107,031 33,956,897 123
2010° 3,153 30,234 3,397,442 64
2011* 3,555 151,357 254,534,704
2012" 3,420 140,818 28,213,200
2013* 4,152 142,924 29,799,753
2014" 3,215 167,532 20,034,168
2015" 3,543 297,647 3,061,836,666
2016* 3,233 250,996 148,266,893

 
 
  

 
  
 

     
     

he 5 199,969

CAL FIRE ( ct Counties). ** These figures include fires and acres burned including within CAL FIRE jurisdiction (Schedule B
fires), as well as areas protected under contract by or for CAL FIRE (6 Contract Counties and schedule A Agreements),

 

August 1, 2018
Year

1933
1934
1935
1936
1937
1938

1939

1940
1941
1942
1943
1944
1945
1946
1947
1948
1949
1950
1951
1952
1953
1954
1955
1956
1957
1958
1959
1960
1961
1962
1963
1964
1965
1966
1967
1968
1969
1970
1971
1972
1973
1974
1975
1976

# of Fires

1994
2338

3805
2907
4150
2491
4497
5460
5236
2163
2034
2594
2643
2473
1973
2608
2264
2159
2263
2080
2017
1941
1758
2936
3087
3167
2869
5005
5371
4672
6262
5878
7638
4572
5696
5859
5170
6001
6167
6984
8509
8029
8673

Case 3:14-cr-00175-WHA Document 1006-21 Filed 02/06/19 Page 4 of 5

Acres Burned
129210
363052
127262
756696

71312
221061
513620
156015
278599
573597
553328
648838
509998
234879
256472
133223
132253
303393
148360
120974
125150
140072
161488

64617
124316
146159
147658
123743
327951
130098

37222
219552
253138
119368
163160
121039

79195
208479

45008

64714
117669

93898

93967
158982

California Wildfires: Total Number By Year

12500

10000

7500

5000

2500

1933
1935
1937
1939

1941

1943
1945
1947

1949

1951

1953
1955

1957

1959
1961
1963

1967
1969
1971

1975

1977
1979
1981
1983
1985
1987
1989
1991
1993
1995
1997
1999
2001

2003
2005

2007

2009

2011

2013

2015

 
1977
1978
1979
1980
1981
1982
1983
1984
1985
1986
1987
1988
1989
1990
1991
1992
1993
1994
1995
1996
1997
1998
1999
2000
2001
2002
2003
2004
2005
2006
2007
2008
2009
2010
2011
2012
2013
2014
2015
2016

8132
8496
10038
9159
7497
5709
5969
7830
7238
7149
8083
8130
8835
7283
6238
7939
6988
7207
6601
7237
6835
5227
7562
5177
6223
5759
5961
5574
4908
4805
4111
4052
3391
3153
3555
3420
4152
3215
3543
3233

Case 3:14-cr-00175-WHA Document 1006-21 Filed 02/06/19 Page 5 of5

123904
88586
247006
160291
209825
69158
70773
103670
223282
53631
86945
190835
73601
212142
23154
191490
122606
140792
121198
232624
57788
92456
285272
72718
90985
122809
404328
168134
74004
222896
530232
439717
107031
30234
151357
140818
142924
167532
297647
250996

California Wildfires: Acres Burned by Year

800000

600000

400000

 

 

 

 

 

 

 

 

—
———EEEEE
SESS
——=a
[SSS
==

—[S==
SSS
=

a

_—_—_— =)

Sa

—==
Saar
SSD

———s

———— Ss
——— Ss
———————_—_
=

==

<==
Se
——

—

——— SS
——
ES

200000
ow a oS oO mn hk a
oo oS z= ww ib ip
AAD aa AAA GT

205 ——

2007

2009

2011

0?

2015

 

 
